Citation Nr: 1711564	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-48 167	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to non-service-connected pension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the U.S. Naval Reserve from July 12 to October 18, 1972.  He then served on active duty in the U.S. Navy from October 31 to December 26, 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin, that denied the Veteran's claim for non-service-connected pension.  The matter also comes to the Board on appeal from a December 2008 decision by the VA Regional Office (RO) in New Orleans, Louisiana, that declined to reopen a previously denied claim for service connection for bilateral knee disability.

In June 2011, the Veteran testified at a Board video-conference hearing before the undersigned.  A transcript of the hearing has been associated with the record.

In December 2011, the Board reopened the claim for service connection for bilateral knee disability and remanded the claim to the agency of original jurisdiction (AOJ) for further action, to include consideration of the underlying merits of the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Inasmuch as an award of service connection for knee disability might make the Veteran eligible for non-service-connected pension, the Board deferred action on the pension claim as inextricably intertwined with the remanded issue.  See, e.g., 38 U.S.C.A. § 1521(j)(2); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  After taking further action, the AOJ continued the prior disallowances and returned the case to the Board.

In June 2015, the Board again remanded the matters on appeal to the AOJ for additional development.  After taking further action, the AOJ again confirmed and continued the prior denials and returned the case to the Board.

For the reasons set forth below, this appeal must again be REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Shreveport, Louisiana, were most recently associated with the claims file on September 19, 2012, and are dated through August 8, 2012.  When the Veteran was examined for VA compensation purposes in October 2015, the examiner made reference to more recent, relevant records of VA treatment.  Because the Board is charged with constructive notice of such records, they must be procured for association with the record on appeal.  38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159(c).

In November 2016, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) in connection with the Veteran's appeal.  Unfortunately, the opinion received in response to that request is inadequate.  In order to correct this defect, and in light of the fact that the appeal must otherwise be remanded, a supplemental report containing the necessary information should be sought from the VA examiner (W. T.) who previously evaluated the Veteran in October 2015.

For the reasons stated, this case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Shreveport, Louisiana, since August 8, 2012, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained should be associated with the record.

2.  After the foregoing development has been completed to the extent possible, make arrangements to provide the record to the VA physician who previously offered opinions in this case in October 2015.

The examiner should review the expanded record and prepare a supplemental report addressing each of the following questions:

a.  How likely is it that chondromalacia patella or other knee disability was present in ACDUTRA or active service and that it resolved?

b.  Has the Veteran had chondromalacia patella at any time since December 2006?  If so, is it related to the chondromalacia patella diagnosed in 1972?  In particular, is chondromalacia usually a temporary problem or a permanent or recurrent problem?

c.  Is it at least as likely as not (i.e., 50 percent or more probable) that any of the Veteran's knee pathology present since December 2006 was manifested during either period of service in 1972 (from July 26 to October 18, 1972, and/or October 31 to December 26, 1972), or is otherwise related to the chondromalacia patella diagnosed during the period of active service (October 31 to December 26, 1972)?

d.  What role, if any, did in-service knee problems play in the development of current knee disabilities, including arthritis?

If the October 2015 examiner is no longer employed by VA, or is otherwise unable to provide the opinions requested, arrange to obtain the requested information from another physician.  The need for another examination or telephone or video interview of the Veteran is left to the discretion of the examiner providing the requested opinions.

The examiner should provide reasons for all opinions.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

